876 A.2d 13 (2005)
274 Conn. 904
COLLARD AND ROE, P.C.
v.
Arthur O. KLEIN et al.
Charles D. Rockwell et al.
v.
Arthur O. Klein et al.
Supreme Court of Connecticut.
Decided June 7, 2005.
Arthur O. Klein and Diane L. Klein, pro se, in support of the petition.
*14 Aimee J. Wood, Bridgeport, and Richard E. Castiglioni, in opposition.
The petition by the defendants Arthur O. Klein and Diane L. Klein for certification for appeal from the Appellate Court, 87 Conn.App. 337, 865 A.2d 500 (2005), is denied.
SULLIVAN, C. J., did not participate in the consideration or decision of this petition.